In the Missouri Court of Appeals
             Eastern District
MARCH 1, 2016


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.   ED102266   CHRISTINE M. LUER, RES V JON H. LUER, APP

2.   ED102528 BENJAMIN WAGNER, APP V STATE OF MISSOURI, RES

3.   ED102592 STATE OF MISSOURI, APP V TERENCE ESTERS, RES

4.   ED102603 NATHAN ALLEN, APP V STATE OF MISSOURI, RES

5.   ED102738 MARVA MILLER APP V MO DEPT OF SOCIAL SERVICES,
     RES

6.   ED102825 ERNEST SMITH, APP V STATE OF MISSOURI, RES

7.   ED103078 BISHOP & ASSOC., APP V AMEREN CORP ETAL, RES